                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE, YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                    (and Consolidated Case Nos. 16-cv-
              Plaintiffs,           1796 and 17-cv-267)
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                  Plaintiff-Intervenors,
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                  Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                  Defendant-Intervenor-Cross
                  Claimant.

                              ______________________________

              DAKOTA ACCESS, LLC’S MOTION FOR GUIDANCE AS TO
              ORAL ARGUMENT ON SUMMARY JUDGMENT MOTIONS
                       ______________________________

       Dakota Access, LLC writes to seek the Court’s guidance as to the March 18, 2020 oral

argument on the pending Motions and Cross-Motions for Summary Judgment. The U.S. Army

Corps of Engineers joins in the request and no Plaintiff objects.

       The primary reason for this request is that counsel who will be arguing on behalf of Dakota

Access is hoping to attend the Supreme Court Historical Society’s annual dinner in New York City

that same evening and needs to make travel arrangements. The Court has scheduled argument to

begin at 11:00 a.m. It would help to know whether the Court intends to allot a particular amount

of time to each side (including rebuttal time). It would also assist, for purposes of making travel
arrangements, to know whether the Court is planning for argument to continue after the lunch hour

and, in particular, whether the Court anticipates completing argument by 1:00 p.m. Counsel will,

of course, be available for the entirety of the hearing if it ends up lasting longer than the Court

states that it anticipates in its response to this request.

                                            CONCLUSION

        Dakota Access respectfully asks that this Court clarify the format and timing of oral

argument as discussed herein.


 Dated: March 9, 2020                                    Respectfully submitted,


                                                          /s/ William S. Scherman
                                                         William S. Scherman
                                                         David Debold
                                                         GIBSON, DUNN & CRUTCHER LLP
                                                         1050 Connecticut Avenue, N.W.
                                                         Washington, D.C. 20036
                                                         (202) 955-8500
                                                         wscherman@gibsondunn.com

                                                         Counsel for Dakota Access, LLC




                                                     2
                              CERTIFICATE OF SERVICE

      I hereby certify that on this 9th day of March, 2020, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                   /s/ William S. Scherman
                                                  William S. Scherman
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  1050 Connecticut Avenue, N.W.
                                                  Washington, D.C. 20036
                                                  (202) 955-8500
                                                  wscherman@gibsondunn.com

                                                  Counsel for Dakota Access, LLC
                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


STANDING ROCK SIOUX TRIBE;
YANKTON SIOUX TRIBE; ROBERT
FLYING HAWK; OGLALA SIOUX
TRIBE,
                                   Plaintiffs,
and
CHEYENNE RIVER SIOUX TRIBE,
                                                    Case No. 1:16-cv-01534-JEB
                         Intervenor Plaintiff,      [Consolidated with Case
                                                    Nos. 1:16-cv-1796 and 1:17-cv-267]
          v.
U.S. ARMY CORPS OF ENGINEERS,
                                  Defendant,
and
DAKOTA ACCESS, LLC,
                       Intervenor Defendant.

                            ______________________________

  [PROPOSED] ORDER ON DAKOTA ACCESS, LLC’S MOTION FOR GUIDANCE
       AS TO ORAL ARGUMENT ON SUMMARY JUDGMENT MOTIONS
                    ______________________________

      The Court clarifies that the hearing in this case scheduled for March 18, 2020 will proceed

as follows: ____________________________________________________________________.


SO ORDERED this __ day of _____, 2020.

                                                   The Honorable James E. Boasberg
                                                   United States District Judge
